Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the submission of March 15, 2022 which was in response to the office action mailed November 24, 2021. Claims 1, 3-6 and 8-11 are pending. Claims 2 and 7 are canceled. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant' s submissions of the Information Disclosure Statement dated March 8, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.

Claim Objections
The objections to the claims of the previous office action have been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara USPGPub 2010/0265574A1 in view of Kasahara USPGPub 2013/0271829 A1 (hereafter Kasahara1829) and Mandai et al. USPGPub 2006/0082896 (hereafter Mandai).
Regarding claim 1, Kasahara teaches an objective lens comprising (Fig. 1, first embodiment, Table [0091], see e.g. objective 1), disposed in order from an object: 
a first lens group (first lens group LG1) having positive refractive power (paragraph [0033]: “LG1 has … a positive refractive power”) and comprising, disposed in order from the object (paragraph [0033]: “in order from an object side”)
 		a positive lens (Fig. 1; [0033] plano-convex lens L1, from data Table [0091]);  
a negative meniscus lens cemented to the positive lens and having a concave surface facing the object (Fig. 1, [0033] "a meniscus lens L2 whose concave surface faces the object side", from Table [0091]; lens L2 is negative meniscus cemented with L1); and  
a positive meniscus lens having a concave surface facing the object (see Fig. 1, [0033], single lens L3 having a positive refractive power, see meniscus shape in Fig. 1 and table [0091]);  
a second lens group (second lens group LG2) having positive refractive power (paragraph [0074] “LG2 having a positive refractive power”); and 
a third lens group (third lens group LG3) having negative refractive power (paragraph [0074]: “LG3 having a negative refractive power”) and comprising, in order from the object: 
a first cemented lens (CL4, paragraph [0038]: “LG3 comprises a cemented lens CL4”); 
… and 
a third cemented lens (CL5) consisting of a second opposing negative lens (L13, paragraph [0038]: “a lens L13 having a negative refractive power”) and a second opposing positive lens (L14, paragraph [0038]: “lens L14 having a positive refractive power”) cemented to an image side of the second opposing negative lens (paragraph [0038]: “a cemented lens CL5 composed of a lens L13 having a negative refractive power and a lens L14 having a positive refractive power, in order from the object side.”),
wherein the objective lens satisfies the following conditional expressions:
… n1m ≤ 2.30 ([0091] n1m is nd of surface S4 which is 1.883);
20 ≤ v1m …(see data [0091], surface S4, v1m is 40.76), 
6.0 < NAxf < 15.0 (see [0081] Naobj=1.1, see [0079] f=6mm, thus NAxf=6.6 which is in the claimed range);
… n3p ≤ 2.0 (nd of surface S22 in [0091] which is 1.73800); and
30 ≤ v3p ≤ 45 (vd of surface S22 in [0091] which is 32.26),
where: 
n1m is a refractive index of the negative meniscus lens with respect to a d-line (see data [0091], surface S4, n1m is 1.88300), and 
v1m is an Abbe number of the negative meniscus lens (see data [0091], v1m is 40.76);
NA is an object-side numerical aperture of the objective lens ([0081] NAobj=1.1);
f is a focal length of the objective lens ([0079] f=6 mm);
n3p is a refractive index of the second opposing positive lens with respect to the d-line (nd of surface S22 in [0091] which is 1.73800); and
v3p is an Abbe number of the second opposing positive lens (vd of surface S22 in [0091] which is 32.26).”
 However, Kasahara fails to teach “a second cemented lens consisting of a first opposing negative lens and a first opposing positive lens cemented to an object side of the first opposing negative lens.”

Kasahara1829 teaches “An objective lens (Example 2) comprising, disposed in order from an object:
a first lens group (G1) having positive refractive power ([0092] “f1 denotes a focal length of the first lens group” [0164] f1 of Ex. 2 is 2.931 which is positive.) and comprising, disposed in order from the object:
a positive lens (paragraph [0138]: “a planoconvex positive lens L1”);
a … meniscus lens (paragraph [0138]: “meniscus lens L2”) cemented to the positive lens (paragraph [0138]: “lens L1 and… lens L2 are cemented”) and having a concave surface facing the object (paragraph [0138]: “meniscus lens L2 having a convex surface directed toward an image side” a meniscus lens convex to the image side is concave to the object side); and
a positive meniscus lens (paragraph [0138]: “a positive meniscus lens L3”) having a concave surface facing the object (paragraph [0138]: “meniscus lens L3 having a convex surface directed toward the image side” a meniscus lens convex to the image side is concave to the object side);
a second lens group (second lens group G2) having positive refractive power (the refractive power of G2 can be calculated from the data in paragraph [0158] for surfaces 8-11 using a matrix calculation to be 27.93 which is positive); and
a third lens group (third lens group G3) having negative refractive power (the refractive power of G3 can be calculated from the data in paragraph [0158] for surfaces 12-25 using a matrix calculation to be  -37.42 which is negative) and comprising, in order from the object:
a first cemented lens (L8 and L9 paragraphs [0152]-[0153]:“ The third lens group G3 includes in order from the object side, a negative meniscus lens L8 having a convex surface directed toward the object side, a biconvex positive lens L9… the negative meniscus lens L8 and the biconvex positive lens L9 are cemented”);
a second cemented lens (L10 and L11 paragraphs [0152]-[0153]: “The third lens group G3 includes in order from the object side,… a biconvex positive lens L10, a biconcave negative lens L11,… Moreover, the biconvex positive lens L10 and the biconcave negative lens L11 are cemented.”) consisting of a first opposing negative lens (biconcave negative lens L11) and a first opposing positive lens (biconvex positive lens L10) cemented to an object side of the first opposing negative lens (see Fig. 2 and paragraphs [0152]-[0153] L9 is cemented to the object side of L11);
and a third cemented lens (L15 and L16 paragraphs [0152]-[0153]: “The third lens group G3 includes in order from the object side,… a planoconcave negative lens L15, and a biconvex positive lens L16… A cemented lens of the planoconcave negative lens L15 and the biconvex positive lens L16 is the third cemented lens.”) consisting of a second opposing negative lens (planoconcave negative lens L15) and a second opposing positive lens (biconvex positive lens L16) cemented to an image side of the second opposing negative lens (see Fig. 2 and paragraphs [0152]-[0153] L16 is cemented to the image side of L15), 
wherein the objective lens satisfies the following conditional expressions:
… n1m ≤ 2.30; (data in paragraph [0158] nd of surface 2 is 1.883)
20 ≤ v1m … (data in paragraph [0158] vd of surface 2 is 40.76)
… NAxf < 15.0; (data in paragraph [0158], NA=1.7, f=1.8 mm thus NAxf=3.06)
… n3p ≤ 2.0; (data in paragraph [0158] nd of surface 24 is 1.738) and
30 ≤ v3p ≤ 45, (data in paragraph [0158] vd of surface 24 is 32.26)
where:
n1m is a refractive index of the negative meniscus lens with respect to a d-line (data in paragraph [0158] nd of surface 2 is 1.883), and
v1m is an Abbe number of the negative meniscus lens1 (data in paragraph [0158] vd of surface 2 is 40.76);
NA is an object-side numerical aperture of the objective lens (data in paragraph [0158], NA=1.7);
f is a focal length of the objective lens (data in paragraph [0158], f=1.8 mm);
n3p is a refractive index of the second opposing positive lens with respect to the d-line (data in paragraph [0158] nd of surface 24 is 1.738); and
v3p is an Abbe number of the second opposing positive lens (data in paragraph [0158] vd of surface 24 is 32.26).”
Thus Kasahara differs from the objective lens of claim 1 in the configuration of the third lens group comprising three cemented lenses where the “second cemented lens consisting of a first opposing negative lens and a first opposing positive lens cemented to an object side of the first opposing negative lens.” Kasahara1829 teaches a similar three group objective lens, with the first group and second group having positive refractive power and the third group having negative refractive power where the “third lens group having negative refractive power and comprising, in order from the object: a first cemented lens; a second cemented lens consisting of a first opposing negative lens and a first opposing positive lens cemented to an object side of the first opposing negative lens; and a third cemented lens consisting of a second opposing negative lens and a second opposing positive lens cemented to an image side of the second opposing negative lens”. Thus Kasahara1829 teaches that such a third lens group with three cemented lenses as claimed is an equivalent structure in the art. Therefore, because these two negative third lens groups in a ++- objective lens were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a third lens group like that of Kasahara1829 for the third lens group of Kasahara, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
However, Kasahara and Kasahara1829 also fail to teach “2.03 ≤ n1m ≤ 2.30; 20 ≤ v1m ≤ 35;” and “1.8 ≤ n3p ≤ 2.0.” Kasahara instead teaches values of n1m, v1m and n3p which are close to the claimed ranges, paragraph [0091] n1m=1.883, v1m=40.76 and n3p=1.738. 
Mandai teaches (Fig. 1, Example 1, Table 1) “An objective lens (objective lens 10, paragraph [015]: “FIG. 1 is a graph showing an immersion microscope objective lens 10 according to Example 1 of the present invention”) comprising, disposed in order from an object (paragraph [0026]: “in order from an object (left side in FIG. 1)”):
a first lens group (first lens group G1) having positive refractive power (paragraph [0026]: “G1 having positive refractive power”) and comprising, disposed in order from the object:
a positive lens (plano-convex lens 11, plano-convex lenses are positive);
a negative meniscus lens (meniscus lens 12, which is negative because r of surface 2 is -2.243 and r of surface 3 is -3.827 in the data in Table 1) cemented to the positive lens (paragraph [0027]: “cemented lens (11, 12)”) and having a concave surface facing the object (paragraph [0027]: “meniscus lens 12 has a concave surface facing to the object”); and
a positive meniscus lens (paragraph [0028]: “To the image side of the cemented lens (11, 12), there are a positive meniscus lens 13”) having a concave surface facing the object (paragraph [0028]: “positive meniscus lens 13 having a convex surface facing to the image” a meniscus lens convex to the image side is concave to the object side);
a second lens group (second lens group G2) having … refractive power (paragraph [0026]: “G2 having negative refractive power”); and
a third lens group (third lens group G3) having negative refractive power (paragraph [0026]: “G3 having negative refractive power”) and comprising, in order from the object:
a first cemented lens (paragraph [0030]: “cemented lenses (22, 23)”);
…
and a third cemented lens (paragraph [0030]: “cemented lenses… (24, 25)”) consisting of a second opposing negative lens (negative lens 24) and a second opposing positive lens (positive lens 25) cemented to an image side of the second opposing negative lens (see Fig. 1, Table 1 surfaces 21-23 and paragraph [0030]), wherein the objective lens satisfies the following conditional expressions:
… n1m ≤ 2.30 (Table 1 nd of surface 2 is 2.00330);
20 ≤ v1m ≤ 35 (Table 1 vd of surface 2 is 28.3);
… NAxf < 15.0 (Table 1 NA=1.5 and f=3.33 thus NAxf=4.995);
1.8 ≤ n3p ≤ 2.0 (Table 1 nd of surface 22 is 1.84666); and
… v3p ≤ 45 (Table 1 vd of surface 22 is 23.8),
where:
n1m is a refractive index of the negative meniscus lens with respect to a d-line (Table 1 nd of surface 2 is 2.00330);
v1m is an Abbe number of the negative meniscus lens (Table 1 vd of surface 2 is 28.3); 
NA is an object-side numerical aperture of the objective lens (Table 1 NA=1.5);
f is a focal length of the objective lens (Table 1 f=3.33);
n3p is a refractive index of the second opposing positive lens with respect to the d-line (Table 1 nd of surface 22 is 1.84666); and
v3p is an Abbe number of the second opposing positive lens (Table 1 vd of surface 22 is 23.8).”
As noted in MPEP §2144.05(I) second paragraph, it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Thus Kasahara and Kasahara1829 fail to teach “2.03 ≤ n1m ≤ 2.30”. Kasahara instead teaches a value of n1m which is close to the claimed range, paragraph [0091] n1m=1.883. Mandai further teaches a first group with a first cemented lens including a negative lens to the image side where n1m=2.0033 which is so close to the claimed range of 2.03 ≤ n1m ≤ 2.30 that one skilled in the art would have expected them to have the same properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize n1m such that 2.03 ≤ n1m ≤ 2.3 such as a value slightly greater than 2.0033 taught by Mandai, since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further because Kasahara and Kasahara1829 both teach a value of v1m=40.76 which is so close to the claimed range of 20 ≤ v1m ≤ 35 that one skilled in the art would have expected them to have the same properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize v1m such that 20 ≤ v1m ≤ 35 such as v1m=28.3 taught by Mandai, since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Lastly, because Kasahara and Kasahara1829 both teach a value of n3p=1.738 which is so close to the claimed range of 1.8 ≤ n3p ≤ 2.0 that one skilled in the art would have expected them to have the same properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize n3p such that 1.8 ≤ n3p ≤ 2.0 such as n3p=1.84666 taught by Mandai, since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim 3, the Kasahara-Kasahara1829-Mandai combination teaches invention of claim 1, and Kasahara further teaches “satisfying the following conditional expression: 1.40≤n1p≤1.60 (see data [0091], surface S3, for positive lens e.g. L1, n1p e.g. 1.45853), where n1p is a refractive index of the positive lens in the first lens group with respect to the d-line.” 
Claim 4, the Kasahara-Kasahara1829-Mandai combination teaches invention of claim 1, and Kasahara further teaches “satisfying following conditional expressions: 
 0.3<(d0+d1p)/(-r1c)<1.8 (see [0082] d0 = 0.53, table [0091] surface S3, d1p=0.6500, surface S4, r1c = -1.1000, gives a value of (d0+d1p)/(-r1c)= 1.07) and 
0.8<(-r1m)/d1m<1.7 (table [0091] surface S5, r1m = -3.8703, surface S4, thickness d1m = 3.4320, gives a value of (-r1m)/d1m = 1.13), where, 
d0 is a distance from the object to an object-side lens surface of the positive lens in the first lens group along an optical axis, d1p: a thickness of the positive lens along the optical axis ([0082] d0 = 0.53);
d1p is a thickness of the positive lens in the first lens group along the optical axis ([0091] surface S3, d1p=0.6500);
d1m is a thickness of the negative meniscus lens along the optical axis ([0091] surface S4, thickness d1m = 3.4320); 
r1c is a radius of curvature of a cemented surface of the positive lens and the negative meniscus lens in the first lens group, convex toward the object being positive ([0091] surface S4, r1c = -1.1000), and 
r1m is a radius of curvature of an image-side lens surface of the negative meniscus lens, convex toward the object being positive ([0091] surface S5, r1m = -3.8703).”
Claim 5, the Kasahara-Kasahara1829-Mandai combination teaches invention of claim 1, and Kasahara further teaches “satisfying the following expression:
0.03<d0/f<0.20 (see [0082] d0 = 0.53, see [0079] f = 6mm, thus d0/f = 0.08), 
where d0 is a distance from the object to an object-side lens surface of the positive lens in the first lens group along an optical axis.” 
Claim 6, the Kasahara-Kasahara1829-Mandai combination teaches invention of claim 1 and Kasahara further teaches “wherein 
the second lens group has at least two cemented lenses (see [0037] "the second lens group LG2 also include at least two cemented lenses" and data table [0091] surfaces S6-S17).”
Claim 8, the Kasahara-Kasahara1829-Mandai combination teaches the objective lens according to claim 1, and Kasahara further teaches “wherein… the second opposing negative lens (L13) of the third cemented lens (CL5) has an object-side lens surface (S21) with a concave surface facing the object (see concave shape of S21 of L13 in Fig. 1 and radius of curvature of surface S21 in [0091] of -5.3940).”
However, Kasahara fails to teach “wherein the first opposing negative lens of the second cemented lens has an image-side lens surface with a concave surface facing the image side”.
Kasahara1829 teaches (Example 2) “wherein the first opposing negative lens (L11) of the second cemented lens (the cemented lens of L10 and L11) has an image-side lens surface (surface labeled with r17 in Fig. 2) with a concave surface facing the image side (the image-side surface of L11, labeled with r17 is concave in Fig. 2 see also [0158] surface 17 r=10.3207).”
In the rejection of claim 1 above, the configuration of the third lens group as having 3 cemented lenses including the second cemented lens including a first opposing negative lens as taught by Kasahara1829 into the objective lens of Kasahara has already been combined and motivated. 
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose “the first opposing negative lens of the second cemented lens has an image-side lens surface with a concave surface facing the image side” as taught by Kasahara1829 since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Kasahara1829 teaches multiple positive-negative cemented lenses where the image-side of the negative lens is concave.
Claim 9, the Kasahara-Kasahara1829-Mandai combination teaches invention of claim 1, however, Kasahara fails to teach “wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass.” 
However, Kasahara1829 further teaches wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass (see Fig. 2, Example 2, Table 0158] see surface 11, thickness d shows a distance between the second lens group G2,  surface r11 and the third lens group G3, surface r12 is variable depending on the thickness of a cover glass e.g. see [0120-0121]).
Therefore Kasahara1829 teaches wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass as it enables an immersion microscope objective having a large numerical aperture which is capable of maintaining favorable image forming performance even when there is a variation in the thickness of the cover glass or when there is a change in temperature of the environment in which the immersion microscope objective is used, and a microscope using the immersion microscope objective ([0121]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the objective lens from Kasahara to have wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass, according to the teaching of Kasahara1829 for providing an immersion microscope objective having a large numerical aperture which is capable of maintaining favorable image forming performance even when there is a variation in the thickness of the cover glass or when there is a change in temperature of the environment in which the immersion microscope objective is used, and a microscope using the immersion microscope objective (Kasahara, [0121]).
Claim 10, the Kasahara-Kasahara1829-Mandai combination teaches an optical system comprising the objective lens according to claim 1, and Kasahara further teaches “an optical system comprising … an image forming lens (see Fig. 2, [0094] tube lens 2, [0098]: “the objective 1 and tube lens 2 according to this preferred embodiment are combined and used”).” 
Claim 11, the Kasahara-Kasahara1829-Mandai combination teaches “the objective lens according to claim 1” and Kasahara further teaches “A microscope comprising the objective lens (see Fig. 16, [0237] “A microscope for which objectives according to the above-described first through seventh preferred embodiments are suited to be used”).”
 
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. 
In page 7 of 9 of the applicant’s remarks the applicant points out the revised conditional expressions similar to the previously presented expressions in claims 1, 2, 5 and 7 which have now been incorporated into the amended claim 1.
In lines 1-3 of page 8 of 9 of the applicant’s remarks the applicant points out that Kasahara, Yamaguchi and Kasahara1829 teach values of n1m of 1.883, 2.022 and 1.883 which are outside of the claimed range of 2.05 ≤ n1m ≤ 2.30. This is not a persuasive argument for the allowability of claim 1 over the prior art, because the values of 1.883, 1.883 and 2.0033 taught by Kasahara, Kasahara1829 and Mandai respectively are so close to the claimed range that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize n1m such that 2.05 ≤ n1m ≤ 2.30 as explained in the new grounds of rejection above.
In lines 3-5 of page 8 of 9 of the applicant’s remarks the applicant points out that Kasahara teaches a value of v1m=40.76 which is outside of the now recited range of 20 ≤ v1m ≤ 35. This is not a persuasive argument for the allowability of claim 1 over the prior art because Mandai teaches v1m=28.3 and because Kasahara and Kasahara1829 both teach a value of v1m=40.76 which is so close to the claimed range of 20 ≤ v1m ≤ 35 that one skilled in the art would have expected them to have the same properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize v1m such that 20 ≤ v1m ≤ 35 such as v1m=28.3 taught by Mandai, since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In lines 5-8 of page 8 of 9 of the applicant’s remarks the applicant points out that Yamaguchi and Kasahara1829 teach values of NAxf of (4.662, 2.800 and 3.30) and (3.060 and 2.880) respectively that are outside the newly recited range of 6.0 ≤ NAxf ≤ 15.0. This argument is not persuasive because the primary reference Kasahara teaches NAxf = 6.6 which is within the claimed range of 6.0 ≤ NAxf ≤ 15.0, thus no modification of Kasahara is needed to teach the above limitation.
In lines 8-9 of page 8 of 9 of the applicant’s remarks the applicant points out that Kasahara teaches n3p of 1.738 which is outside the newly claimed range of 1.8 ≤ n3p ≤ 2.0. This is not a persuasive argument for the allowability of claim 1 over the prior art because Mandai teaches n3p=1.84666 which is in the claimed range of 1.8 ≤ n3p ≤ 2.0, and because Kasahara and Kasahara1829 both teach a value of n3p=1.738 which is so close to the claimed range of 1.8 ≤ n3p ≤ 2.0 that one skilled in the art would have expected them to have the same properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize n3p such that 1.8 ≤ n3p ≤ 2.0 such as n3p=1.84666 taught by Mandai, since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In lines 10-12 of page 8 of 9 of the applicant’s remarks the applicant points out that Yamaguchi and Kasahara teach values of v3p of 25.46 and 23.80 which are outside of the newly claimed range of 30 ≤ v3p ≤ 45. This is not a persuasive argument for the allowability of claim 1, because the primary reference Kasahara already teaches v3p=32.26 which is within the claimed range of 30 ≤ v3p ≤ 45, thus no modification of Kasahara is needed to meet the claimed expression.
	No further arguments are made after line 12 of page 8 of 9 of the applicant’s remarks. 

Conclusion                                                                                                                                                                                        



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872